              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA                        :     No. 1:12-CV-1567
PENNSYLVANIA GAME COMMISSION,                       :
                                                    :     Chief Judge Conner
                   Plaintiff,                       :
      v.                                            :
                                                    :
THOMAS E. PROCTOR HEIRS TRUST, et al.,              :
                                                    :
                   Defendants.                      :     (Electronically Filed)

                    PLAINTIFF’S BRIEF IN SUPPORT OF
                     MOTION FOR RECONSIDERATION

      The Court should reconsider its April 21, 2020 order (Doc. 184) and grant

Plaintiff’s (“Commission’s”) motion for partial summary judgment (Doc. 123). The

Court, in its April 21, 2020 memorandum (Doc 183) stating the Court’s reasons for

its order, commits errors of law and makes legal determinations that are inconsistent

with controlling Pennsylvania authority. Reconsideration of the Court’s April 21,

2020 order and portions of the accompany memorandum is, therefore, consonant

with justice. See Doc. 182.

I.    Procedural History.

      Pertinent here, the Court, on April 21, 2020 granted the Trusts’ motion (Doc.

171) for reconsideration and vacated its December 18, 2019 memorandum (Doc.

165) and order (Doc. 166). The Court, also on April 21, 2020, then entered an order

(Doc. 184) adopting Chief Magistrate Judge Schwab’s report (Doc. 155) to the


                                         1
extent set forth in the Court’s accompanying memorandum (Doc. 183) and denying

the parties’ cross-motions for partial summary judgment (Docs. 94, 123). The

Commission has, pursuant to Local Rule 7.10, moved for reconsideration of the

Court’s April 21, 2020 order (Doc. 184).

II.    Statement of Facts.

       For purposes of this motion, the facts are as stated in the Court’s April 21,

2020 memorandum (Doc. 183).

III.   Statement of Questions Involved.

       Did the Court err when it concluded that:

       1.    there is a genuine dispute of material fact as to what was assessed in

1907 and sold in 1908 (Doc. 183 at 31)?

       2.    there was a legal duty on owners of unseated land to pay assessed taxes

(Doc. 183 at 36)?

       [Suggested Answer: Yes.]

IV.    Argument.

       A.    The Court Erred When It Concluded That There Is A Genuine
             Dispute Of Material Fact As To What Was Assessed In 1907 And
             Sold In 1908.

       The Court found that there is record evidence that the county commissioners

were “otherwise directed by the owners” to assess separate estates rather than the

entire Josiah Haines Warrant. Doc. 183 at 31. The Court concluded, therefore, that


                                           2
unlike in Herder Spring Hunting Club v. Keller, 143 A.3d 358 (Pa. 2016), it could

not find as a matter of law that the 1907 assessment must have encompassed the

entire warrant. Id. The Court erred.

      Whether the surface and subsurface estates should have been separately

assessed prior to the 1908 tax sale, as the Trusts assert, is, decades later, an

immaterial fact as a matter of law. See Herder Spring, 143 A.3d at 374. It is

immaterial because such fact relates to long-barred challenges to the 1907

assessment and 1908 tax sale. As the Pennsylvania Supreme Court explained in

Herder Spring:

      if the Kellers disputed the County Commissioners’ failure to assess
      their subsurface estate separately from the surface estate, they
      should have contested the assessment and tax sale within the initial
      two-year redemption period. After the expiration of that
      redemption period, a challenge to the propriety of the tax sale
      would not be heard under Section 4 of the Act of 1815 . . . .

Herder Spring, 143 A.3d at 374.

      The Trusts are in the same position as the Kellers in Herder Spring. This

Court, therefore, overlooked controlling and directly relevant Pennsylvania

authority when it concluded that record evidence that the county commissioners

were “otherwise directed by the owners” to assess separate estates precluded

summary judgment for the Commission. Id. See also Cornwall Mt. Invs., L.P. v.

Thomas E. Proctor Heirs Trust, 158 A.3d 148, 160 (Pa. Super. 2017), appeal denied

by, 172 A.3d 594 (Pa. 2017), cert. denied, 138 S.Ct. 1698 (2018); Woodhouse
                                       3
Hunting Club, Inc. v. Hoyt, 183 A.3d 453, 461 (Pa. Super. 2018). Any such evidence

goes to the propriety of the tax sale. Thus, even if a reasonable trier of fact could

conclude that Union Tanning and CPLC reported their unseated surface interest to

the county commissioners, which the Commission disputes, it simply does not

matter, as the 1908 tax sale is, decades later, unassailable on that basis because it

would not render the tax sale void. See Herder Spring, 143 A.3d at 374; Cornwall,

158 A.3d at 159-161 (Trusts time-barred from challenging procedural irregularities

in the notice, assessment, and tax sale process because such irregularities only

rendered the sale voidable within the period for challenging the tax sale, and not

void); Woodhouse, 183 A.3d 453, 461 (collateral attacks on a tax sale may not be

raised after the redemption period has passed). The 1908 tax sale was statutorily

authorized, conducted by the proper authorities, and held in response to unpaid taxes.

The 1908 tax sale cannot, under Herder Spring, be collaterally attacked, decades

later, on the basis that the separate surface and subsurface estates were reported and

should have been separately assessed prior to the tax sale. Such facts, if true,

rendered the tax sale only voidable during the redemption period, not void. See

Herder Spring, 143 A.3d at 374; Cornwall, 158 A.3d at 159-161. The Court should

conclude, therefore, that pursuant to Section 5 of the Act of 1804 and as a matter of

law, that 1908 tax sale, the propriety of which was not challenged during the two-




                                          4
year redemption period, encompassed the entire Josiah Haines warrant. See Herder

Spring, 143 A.3d at 359; Doc. 97-1 at 74.

       B.     The Court Erred When It Concluded That There Was “Duty”
              Of Owners To Pay Taxes On Unseated Land That Barred Their
              Acquiring Better Title At A Tax Sale.

       The Court, following receipt the Trusts’ deeply flawed and unsolicited post-

argument letter brief (Doc. 181), misinterpreted the Pennsylvania Supreme Court’s

decision in Powell v. Lantzy, 34 A. 450 (Pa. 1896) to reverse itself and discover a

non-existent “duty” on owners of unseated land to pay taxes thereon that barred their

acquiring better title at a tax sale. The Court misinterpreted Powell because, as

explained in that case, a finding of personal liability to the state for the taxes due, or

some contractual or other obligation to a third party to pay them, is essential to

finding any disabling “duty of the purchaser to pay the tax.” Id. at 451. This rule of

law is the relevant holding in Powell. And, this rule of law explains, and is essential

to, the Pennsylvania Supreme Court’s earlier decision in Coxe v Gibson, 27 Pa. 160

(Pa. 1856).

      In Powell, the Pennsylvania Supreme Court began its analysis by

acknowledging the general rule that “one cannot, by a purchase at a tax sale caused

by his failure to pay taxes which he owed the state or which he was otherwise legally

or morally bound to pay, acquire a better title or a title adverse to that of other parties

in interest ….” 34 A. at 451 (emphasis added). There are, according Powell, two


                                            5
classes of owners who are barred from purchasing land at a tax sale: (1) owners

“chargeable with” paying the overdue taxes; and (2) landowners that “by contract or

otherwise . . . . [assume] a duty to other parties concerned to make the payment.” Id.

      As evidenced by the roughly equivalent depth of consideration of each, the

holding in Powell has two parts corresponding to the two classes of purchasers

precluded from acquiring better title at a tax sale. This is because the court in Powell

had to decide whether the tax sale purchaser fell into either of the barred classes

identified above.

      As to the first class, persons charged with paying taxes, the holding of Powell

is that an owner of unseated land is not “charged” with paying taxes on that land

and, therefore, is not barred from purchasing the land unseated land at a tax sale. Id.

at 451. The Pennsylvania Supreme Court’s holding in this regard is: “In speaking

of taxes on unseated lands, which are not a charge against the owner . . . there was

nothing in reason or law to prevent the holder of a defective title from purchasing a

better one at a tax sale.” Id. When it explained this holding, the court expressly

equated “chargeability” with personal liability for the tax, stating: “The taxes under

which the sale was made in this case were on unseated lands, and there was no

personal responsibility on the owner therefor. The land alone is liable.” Id. Thus,

rather than being “quite different” from the disabling “duty,” as this Court




                                           6
erroneously concluded (Doc. 183 at 37), personal liability is the sine qua non of that

“duty.”1

      The Pennsylvania Supreme Court in Powell did not, as suggested by this

Court, ground its holding in the fact that the tax sale purchaser did not own the land

when the overdue taxes were assessed. See Doc. 183 at 36 (discussing Cox v.

Gibson). To the contrary, this fact is mentioned at no point in Powell’s discussion

of the relevant law. Rather, the Pennsylvania Supreme Court’s focus in Powell was

on whether the purchaser, as the owner of the unseated land, was personally liable

for taxes on the land and it reached its decision based on the fact that owners of

unseated land are not personally liable for the taxes, irrespective of when taxes are

assessed on the land.

      Additionally, while the Pennsylvania Supreme Court, commenting on a

decision from the Michigan Supreme Court, did observe that an owner may be

chargeable with taxes if in possession of the property when taxes are assessed, the

outcome determinative inquiry is not whether the purchaser at the tax sale owned



1
       When speaking of unseated land, the Pennsylvania Supreme Court has long
equated “charge” with personal liability. In Hunter v. Cochran, 3 Pa. 105 (Pa. 1846),
the court, affirming and adopting the opinion of the lower court, explained: “It is
settled, that the charge of a tax upon unseated lands is no charge upon the person of
the owner, but the land itself liable for the payment of it. It is also decided, that
whether the charge be in the name of the real owner or not, is a matter of no moment;
if charge upon the land and not paid, a sale of the land, for the unpaid taxes, passes
to the purchaser.”

                                          7
the property at the time the taxes were assessed. See Powell, 34 A. 451 (discussing

Lacey v. Davis, 4 Mich. 140 (1856)). Rather, as concluded by Powell, the outcome

determinative inquiry is whether the owner, as a result of owning the land or

otherwise, was “charged” with paying the taxes. Id.

      Once the holding in Powell is correctly stated, any confusion regarding the

court’s earlier decision in Coxe v Gibson is cleared up. The Pennsylvania Supreme

Court in Gibson did not ignore the fact that the purchaser at the tax sale owned the

unseated land when at least a portion of the taxes at issue were assessed. See Doc.

183 at 36 (discussing Gibson). Rather, as it later expressly recognized in Powell,

this fact was immaterial because the land at issue was unseated when the taxes were

assessed. 34 A.2d at 451. This meant that the owner, and tax sale purchaser, did not

have personal liability for the taxes assessed during his ownership and, therefore, the

landowner was not barred from purchasing his own land at the tax sale. Id.

      Moreover, the holding of Powell is perfectly consistent with the equitable

concept that one should not be able to profit from the neglect of a legal duty or, as

the court in Powell stated it, from the “failure to pay taxes which he owed the state.”

34 A. at 451 (emphasis added). This is because, under Pennsylvania law, an owner

of unseated land is not viewed as having a legal duty to pay (i.e., personal liability

for) taxes assessed on the land. The owner does not “owe” taxes to the state. And,

in the absence of personal responsibility for the taxes, the owner is not viewed as


                                          8
“profiting” from the tax sale. The owner does not escape or avoid liability – because

the liability was never his to begin with.

      In this regard, all owners of unseated land were identically situated,

irrespective of whether they bought the land before or after taxes were assessed.

Upon assessment, the tax liability attached to the unseated land and it remained with,

or ran with, the land until satisfied. Because the unseated land, and not the owner,

was the debtor, the taxes on unseated land burdened current and prior owners

equally. Both were at risk of losing the unseated land at a tax sale but neither was

“charged” with – i.e., personally liable for, the taxes. More importantly, when

thinking about the purchasing bar, both owners – the owner at the time of assessment

and the owner at the time of a tax sale – enjoyed the same benefit if they purchased

at a tax sale. They got the property back free of liability and burdens.

      Because prior and current owners of unseated land were identically situated

with respect to the unseated land and taxes assessed thereon, the bar to purchasing

at a tax sale should apply equivalently to both owners. And, in fact, given the

holdings of Powell and Gibson, it did.

      Finally, the Act of June 6, 1887, relied upon by this Court (Doc. 183 at 38),

did not disturb the holding of Powell or modify the rule that owners of unseated land

were not personally liable for taxes assessed against the land. The 1887 Act, instead,

confirmed the long-standing process by which taxes on unseated land were collected.


                                             9
It was always the practice that the land was assessed, and became liable for the tax,

but owners were expected to remit the tax because, of course, the land could not

make the actual payment. The 1887 Act simply recognized the reality of how taxes

were actually paid.2

      This Court’s conclusion, then, that owners of unseated land had a “duty” to

pay taxes on such land is contrary to decades of well-established Pennsylvania law.

Doc. 183 at 36. The “lack of person liability” to pay taxes on unseated land – i.e.,

the lack of any “charge against the owner” - necessarily renders the “duty”

discovered by this Court illusory, non-existent and one that simply could not be

neglected or breached by the owner. That is because the unseated land, not the

owner, is the debtor, and the owner has the same right as stranger to become a


2
      The 1887 Act relied upon by the Court, moreover, pre-dates the Pennsylvania
Supreme Court’s 1896 decision in Powell, which was subsequently reaffirmed by
the Court’s 2016 decision in Herder Spring over a 100 years later. See Herder
Spring, 143 A.3d at 367, 375. It must be presumed that the Pennsylvania Supreme
Court, when it rendered its Powell and Herder Spring decisions, was aware of the
1887 Act and did not view it as imposing the “duty” found by this Court. The 1887
Act did not, moreover, as the Court acknowledged, change the common law. Doc.
183 at 38.
       Section 5 of the Act of 1804, moreover, which the 1887 Act must be read in
conjunction with, did not concern itself with who owned the unseated land or why
the taxes were not paid. By its plain and unambiguous language, Section 5 of the
Act of 1804 vested the first link in an entirely new chain of title in the purchaser at
the tax sale, regardless of whether that purchaser was the owner of the unseated land
sold at the tax sale or had precipitated the tax sale by failing or refusing to pay the
taxes thereon. See Herder Spring, 143 A.3d at 366, quoting Section 5 of the Act of
1804.

                                          10
purchaser at a tax sale of unseated land. See Neil v. Lacy, 1 A. 325 (Pa. 1885). See

also Herder Spring at 366-67 (discussing Powell). Because the unseated land, not

the owner, is the debtor, it is irrelevant how that debt was created and it makes no

difference if the tax-sale purchaser induced the treasurer’s sale by failing or refusing

to pay the assessed taxes. Whether created by the owner of the unseated land through

a deliberate tax avoidance scheme (like the one concocted by the Trusts’

predecessors-in-interest in this case) or by a third party, the debt still belongs to the

unseated land, not to the owner of it.3

      The Court, in its memorandum, strains to predict how the Pennsylvania courts

would rule if confronted with the situation presented by this case – i.e., where the

surface owner of unseated land failed to pay the assessed taxes and then purchased,

or had an alleged agent purchase, the property at tax sale. See Doc. 183 at 36. But

the Pennsylvania Supreme Court, as aptly recognized by Chief Magistrate Judge

Schwab’s report, has already ruled on that very issue. See Doc. 155 at 68-69. It

concluded, in both Powell and Herder Spring, and contrary to this Court’s decision,

that the owner of unseated land was not “chargeable” for the taxes and, consequently,

3
      As the Court is aware from prior filings in this case, the tax sales the Trusts
seek to undo in this and other cases were the linchpin of a monopolistic business
model and tax avoidance scheme employed by the wealthy families whose assets are
now held by the Trusts. The Trusts’ hands are filthy here. See An Historical
Perspective Of The Pennsylvania Title Wash, 85 PA Bar Assn. Quarterly 106 (July
2014) (providing illuminating insight into wealth and tax avoidance in the early
1900s).

                                           11
was not barred, in the absence of some duty to a third party, from acquiring better

title at a tax sale. See Powell, 34 A. at 451-52; Herder Spring, 143 A.3d at 367, 375.

Indeed, in Herder Spring, the Pennsylvania Supreme Court expressly rejected this

Court’s conclusion that there was any “duty” on the owners of unseated land to pay

the taxes thereon:

      As discussed, tax on unseated land was the liability of the land
      rather than the owners. Therefore, if the property was assessed as a
      whole property and none of the owners paid the tax, then the property
      would be sold as a whole to satisfy that tax. As cogently set forth in
      Powell v. Lantzy, “[a]ny moral obligation to agree and jointly pay the
      tax, each contributing his just share, rested equally upon the owners of
      the different parts; but there was no legal duty on either to do this. It
      was their separate, not their joint, interests which were in peril.” Id. at
      550; see also Proctor, 166 F.Supp. at 475 (“[w]hen there is no separate
      assessment of the minerals, a purchase of the whole by the owner of the
      surface divests the title of the owner of the minerals”); Hutchinson, 199
      Pa. 564, 49 A. 312. We find no distinction based upon the timing of the
      severance.

Herder Spring, 143 A.3d at 375 (emphasis added).4

      Because unseated landowners had no legal duty to pay taxes on their land,

McCauley’s purchase at the tax sale is neither “highly relevant” nor “material.” Doc.

183 at 43. It is of no consequence that McCauley was purportedly acting as CPLC’s


4
      And, even if there was such a duty, as erroneously concluded by this Court,
the Trusts cannot challenge the validity of the 1908 tax sale, over a century later, on
the basis of that “duty.” Any such duty, per the Court’s own reasoning, would have
been owed by CPLC to the state (or to a third party) and not to the Trusts’
predecessors-in-interest. The state was not wronged by the owner’s purchase and,
as between CPLC and the Trusts’ predecessors-in-interest, the state was simply not
concerned with who purchased the property at the tax sale.
                                          12
agent at the 1908 tax sale, as CPLC was not, per Powell and Herder Spring,

precluded from acquiring better title at the tax sale.

                                        Respectfully submitted,

                                        PENNSYLVANIA GAME COMMISSION

DATE: May 5, 2020                       s/Bradley C. Bechtel
                                        Bradley C. Bechtel, Chief Counsel
                                        PA No. 49681
                                        W. Creigh Martson, Assistant Counsel
                                        PA No. 94759
                                        2001 Elmerton Ave
                                        Harrisburg, PA 17110-9797
                                        (717) 783-6530
                                        brbechtel@pa.gov
                                        wmartson@pa.gov
                                        Attorneys for Plaintiff




                                          13
                          CERTIFICATE OF SERVICE

      I hereby certify that, on May 5, 2020, a true and correct copy of the foregoing

PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR RECONSIDERATION

was filed electronically by way of the Court’s CM/ECF system, which will send

notice to all registered users, including the following:

                               Paul K. Stockman
                       Kazmarek Mowrey Cloud Laseter LLP
                           One PPG Place, Suite 3100
                              Pittsburgh, PA 15222

                                  Laura A. Lange
                               1670 Sturbridge Drive
                               Sewickley, PA 15143



                                               s/Bradley C. Bechtel
                                               Bradley C. Bechtel
